Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1, 3-4, 6, 9-12, 15, 17-18, 20-21 and 23-31 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a magnetic resonance imaging (MRI) radio frequency (RF) coil configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF coil comprising: at least one coil element group, wherein each coil element group of the at least one coil element group comprises: two or more coil elements of that coil element group, wherein each coil element of that coil element group comprises a trace of that coil element, one or more capacitors of that coil element, a matching inductor of that coil element, and a coaxial cable of that coil element configured to carry one or more of a Rx signal for that coil element or a Tx signal for that coil element, wherein, for each coil element of that coil element group, the trace of that coil element partially overlaps at least one other neighboring coil element of that coil element group and forms a loop of that coil element with the one or more capacitors of that coil element, wherein an associated portion of the trace of each coil element of that coil element group is RF shorted together to form a  the one or more of the Rx signal for the first coil element or the Tx signal for the first coil element passes between a center pin of the coaxial cable of the first coil element and the loop of the first coil element through the matching inductor of the first coil element, which branches off the loop of first coil element in combination with all other elements in claim 1.

Regarding claims 3-4, 6, 9-10 and 23-26 the claims are allowed as they further limit allowed claim 1.

Regarding claim 11, the prior art of record does not teach alone or in combination a magnetic resonance imaging (MRI) system, comprising: a radio frequency (RF) coil configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF coil comprising: at least one coil element group, wherein each coil element group of the at QED-39 App. No. 16/802,792 Page 5 least one coil element group comprises: two or more coil elements of that coil element group, wherein each coil element of that coil element group comprises a trace of that coil element, one or more capacitors of that coil element, and a coaxial cable of that coil element configured to carry one or more of a Rx signal for that coil element or a Tx signal for that coil element, wherein, for each coil a couplinq element distinct from the first and second coil elements, and wherein the couplinq element is configured to short radio frequency (RF) current, while blocking direct current (DC), from the associated portion of the trace of the first coil element to the associated portion of the trace of the second coil element to form the shared trace of the first coil element group in combination with all other elements in claim 11.

Regarding claims 12, 15, 17-18, 20 and 27-29, the claims are allowed as they further limit allowed claim 11.

Regarding claim 21, the prior art of record does not teach alone or in combination a magnetic resonance imaging (MRI) radio frequency (RF) coil array configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF coil array comprising: a plurality of coil elements arranged into one or more  a first coil element group and a second coil element group, wherein the one or more baluns comprises a first balun and a second balun, wherein the first balun is shared by the coaxial cable of each coil element of the first coil element group and is spaced from the coaxial cable of   each coil element of the second coil element group, and wherein the second balun is shared by the coaxial cable of each coil element of the first and second coil element groups in combination with all other elements in claim 21.

Regarding claims 30-31, the claims are allowed as they further limit allowed claim 21

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858